             Case 4:20-mc-00091-ALM Document 26 Filed 07/01/20 Page 1 of 4 PageID #: 395
                                                                                                                 ML
                                   U.S. District Court [LIVE]
                                Western District of Texas (Austin)
                         CIVIL DOCKET FOR CASE #: 1:20−mc−00657−LY

Van Dyke v. Retzlaff                                                     Date Filed: 06/22/2020
Assigned to: Judge Lee Yeakel
Case in other court: Eastern District of Texas, Sherman Division,
                     4:18−CV−247−ALM
Cause: Motion to Quash
Plaintiff
Jason Lee Van Dyke                                        represented by Jason Lee Van Dyke
                                                                         PO Box 2618
                                                                         Decatur, TX 76234
                                                                         United Sta
                                                                         (469) 687−9526
                                                                         Email: jasonleevandyke@protonmail.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED


V.
Defendant
Thomas C. Retzlaff                                        represented by Jeffrey L. Dorrell
also known as                                                            Hanszen Laporte, LLP
Dean Anderson                                                            14201 Memorial Drive
doing business as                                                        Houston, TX 77079
BV Files                                                                 713−522−9444
doing business as                                                        Fax: 713−524−2480
Via View Files L.L.C.                                                    Email: jdorrell@hanszenlaporte.com
doing business as                                                        LEAD ATTORNEY
ViaView Files                                                            ATTORNEY TO BE NOTICED


V.
Respondent
Thomas C. Retzlaff                                        represented by Jeffrey L. Dorrell
                                                                         (See above for address)
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

Movant
James McGibney                                            represented by James McGibney
                                                                         4305 Ridgebend Dr.
                                                                         Round Rock, TX 78665
                                                                         408−601−0685
                                                                         PRO SE
             Case 4:20-mc-00091-ALM Document 26 Filed 07/01/20 Page 2 of 4 PageID #: 396
Movant
UNITED STATES OF AMERICA                                   represented by Kristina Scurry Baehr
                                                                          U.S. Attorney's Office
                                                                          903 San Jacinto Blvd, Suite 334
                                                                          Austin, TX 78707
                                                                          512−916−5858
                                                                          Email: kristina.baehr@usdoj.gov
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED


Date Filed       #    Docket Text

06/23/2020      Ï1    MOTION to Quash ($47.00 Filing Fee DUE) by James McGibney. (Attachments: # 1 Cover Letter,
                      # 2 Order from Eastern District to File Motion in Western District)(cj) (Additional attachment(s)
                      added on 6/23/2020: # 3 Civil Cover Sheet) (cj). (Entered: 06/23/2020)

06/23/2020       Ï    Case assigned to Judge Lee Yeakel. CM WILL NOW REFLECT THE JUDGE INITIALS AS
                      PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE INITIALS TO THE CASE
                      NUMBER ON EACH DOCUMENT THAT YOU FILE IN THIS CASE. (cj) (Entered: 06/23/2020)

06/23/2020       Ï    CASE REFERRED to Magistrate Judge Mark Lane. (cj) (Entered: 06/23/2020)

06/23/2020      Ï2    RESPONSE in Support, filed by Jason Lee Van Dyke, re 1 MOTION to Quash filed by Movant
                      James McGibney (Expedited Relief Requested) (Attachments: # 1 Exhibit Exhibit 1, # 2 Exhibit
                      Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Exhibit Exhibit 4, # 5 Exhibit Exhibit 5, # 6 Exhibit Exhibit 6,
                      # 7 Exhibit Exhibit 7, # 8 Proposed Order Proposed Order)(Van Dyke, Jason) (Entered: 06/23/2020)

06/23/2020       Ï    CASE NO LONGER REFERRED to Magistrate Judge Mark Lane. (cj) (Entered: 06/23/2020)

06/23/2020       Ï    If ordered by the court, all referrals and consents in this case will be assigned to Magistrate Judge
                      Lane (cj) (Entered: 06/23/2020)

06/23/2020      Ï3    Third Party MOTION to Quash Subpoena of FBI Witness and Transfer by UNITED STATES OF
                      AMERICA. (Attachments: # 1 Exhibit 1 − Declaration, # 2 Proposed Order)(Baehr, Kristina)
                      (Entered: 06/23/2020)

06/23/2020      Ï4    DEFICIENCY NOTICE t Kristina Scurry Baehr: re 3 Third Party MOTION to Quash Subpoena of
                      FBI Witness and Transfer. (td) (Entered: 06/23/2020)

06/23/2020      Ï5    Amended MOTION to Quash and Motion to Transfer to EDTX by UNITED STATES OF
                      AMERICA. (Attachments: # 1 Exhibit 1 − Wicevich Declaration, # 2 Proposed Order)(Baehr,
                      Kristina) (Entered: 06/23/2020)

06/24/2020      Ï6    ORDER REFERRING MOTION: 1 MOTION to Quash filed by James McGibney Signed by Judge
                      Lee Yeakel. Referral Magistrate Judge: Mark Lane. (td) (Entered: 06/24/2020)

06/24/2020      Ï7    Filing fee received in the amount of $47.00, receipt number 100038708. (td) (Entered: 06/24/2020)

06/24/2020      Ï8    ORDER REFERRING MOTION: 5 Amended MOTION to Quash and Motion to Transfer to EDTX
                      filed by UNITED STATES OF AMERICA. Signed by Judge Lee Yeakel. Referral Magistrate
                      Judge: Mark Lane. (td) (Entered: 06/24/2020)

06/28/2020      Ï9    Letter/Correspondence from Thomas C. Retzlaff requesting subpoena. (td) (Entered: 06/29/2020)

06/28/2020     Ï 10   NOTICE of Filing Subpoena Request by Thomas C. Retzlaff. (td) (Entered: 06/29/2020)

06/28/2020     Ï 11
             Case 4:20-mc-00091-ALM Document 26 Filed 07/01/20 Page 3 of 4 PageID #: 397
                      Emergency Notice of Deprivation of Due Process by Failure to Serve by Thomas C. Retzlaff. (td)
                      (Entered: 06/29/2020)

06/29/2020     Ï 12   Subpoena issued. (td) (Entered: 06/29/2020)

06/29/2020     Ï 13   MOTION to Strike 11 Notice of Filing by Jason Lee Van Dyke. (Attachments: # 1 Proposed Order
                      Proposed Order)(Van Dyke, Jason) (Entered: 06/29/2020)

06/29/2020     Ï 14   MOTION to Quash Subpoena by Jason Lee Van Dyke. (Attachments: # 1 Exhibit Exhibit 1, # 2
                      Exhibit Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Proposed Order Proposed Order)(Van Dyke, Jason)
                      (Entered: 06/29/2020)

06/29/2020     Ï 15   DEFICIENCY NOTICE Jason Lee Van Dyke: re 13 MOTION to Strike 11 Notice of Filing . (td)
                      (Entered: 06/29/2020)

06/29/2020     Ï 16   CERTIFICATE OF SERVICE by Jason Lee Van Dyke Corrected 14 MOTION to Quash Subpoena,
                      13 MOTION to Strike 11 Notice of Filing (Van Dyke, Jason) (Entered: 06/29/2020)

06/29/2020     Ï 17   Notice of Consent to Transfer filed by James McGibney, re 1 MOTION to Quash filed by Movant
                      James McGibney. (td) (Entered: 06/30/2020)

06/29/2020     Ï 18   OBJECTION TO USE OF THE ECF SYSTEM BY JASON VAN DYKE by Thomas C. Retzlaff.
                      (td) (Entered: 06/30/2020)

06/30/2020     Ï 19   MOTION for Sanctions against Thomas Christopher Retzlaff by Jason Lee Van Dyke.
                      (Attachments: # 1 Exhibit Exhibit 1, # 2 Proposed Order Proposed Order)(Van Dyke, Jason)
                      (Entered: 06/30/2020)

06/30/2020     Ï 20   ORDER REFERRING CASE to Magistrate Judge Mark Lane. Signed by Judge Lee Yeakel.
                      Referral Magistrate Judge: Mark Lane. (td) (Entered: 06/30/2020)

06/30/2020     Ï 21   MOTION to Strike 1 MOTION to Quash by Non−Party Movant McGibney by Thomas C. Retzlaff.
                      (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Proposed Order).
                      Motions referred to Judge Mark Lane. (Dorrell, Jeffrey) (Entered: 06/30/2020)

06/30/2020       Ï    Motions No Longer Referred: 1 MOTION to Quash (case referred see doc # 20 ). (td) (Entered:
                      07/01/2020)

06/30/2020     Ï 24   NOTICE of Reopening of Discovery Period & Deposition Notice for James McGibney by Thomas
                      C. Retzlaff. (td) (Entered: 07/01/2020)

07/01/2020     Ï 22   CERTIFICATE OF SERVICE by UNITED STATES OF AMERICA re 5 Amended MOTION to
                      Quash and Motion to Transfer to EDTX (Baehr, Kristina) (Entered: 07/01/2020)

07/01/2020     Ï 23   Unopposed MOTION for Extension of Time to File Response/Reply as to 5 Amended MOTION to
                      Quash and Motion to Transfer to EDTX by Thomas C. Retzlaff. (Attachments: # 1 Proposed Order).
                      Motions referred to Judge Mark Lane. (Dorrell, Jeffrey) (Entered: 07/01/2020)

07/01/2020     Ï 25   ORDER the court GRANTS United States Amended Motion to Quash Subpoena of FBI Witness
                      James McGibney and Motion to Transfer (Dkt. # 5 ). The Clerks office is ORDERED to transfer
                      this entire matter to the Eastern District of Texas,Sherman Division. The court further ORDERS
                      that the subpoena issued to GoDaddy.com at the request of Defendant Retzlaff be QUASHED
                      without prejudice to renew that request in an appropriate forum (Dkt. # 10 and 12 ). Plaintiff Van
                      Dykes motions entitled Motion to Strike (Dkt. # 13 ), Motion forSanctions (Dkt. # 19 ), and Motion
                      to Strike Nonparty Movant James McGibneys Motion to Quash (Doc. 1 ) (Dkt. # 21 ) are DENIED.
                      Given the above orders, Plaintiff Van Dykes motion entitled Motion to Quash Subpoena (Dkt. # 14
                      ) is MOOT. Signed by Judge Mark Lane. (td) (Entered: 07/01/2020)
             Case 4:20-mc-00091-ALM Document 26 Filed 07/01/20 Page 4 of 4 PageID #: 398
07/01/2020      Ï   CASE NO LONGER REFERRED to Magistrate Judge Mark Lane. (td) (Entered: 07/01/2020)
